Case 2:18-cv-00311-JES-MRM Document 149 Filed 03/01/21 Page 1 of 2 PageID 1198



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

            Plaintiff,

 v.                                 Case No:   2:18-cv-311-JES-MRM

 U.S. DEPARTMENT OF
 EDUCATION, BETSY DEVOS, in
 her official capacity as
 Secretary of the U.S.
 Department of Education,
 FLORIDA DEPARTMENT OF
 EDUCATION, NAVIENT
 CORPORATION, NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY, INC., EQUIFAX
 INC., EQUIFAX INFORMATION
 SERVICES, LLC, and NAVIENT
 SOLUTIONS, LLC,

            Defendants.


                                    ORDER

       This matter comes before the Court on plaintiff and defendants

 Equifax Inc. and Equifax Information Services, LLC’s Stipulation

 of Dismissal With Prejudice (Doc. #148), filed March 1, 2021.           The

 parties have agreed to a dismissal of defendants Equifax Inc. and

 Equifax Information Services, LLC only.

       Accordingly, it is now

       ORDERED AND ADJUDGED:
Case 2:18-cv-00311-JES-MRM Document 149 Filed 03/01/21 Page 2 of 2 PageID 1199



       Defendants Equifax Inc. and Equifax Information Services, LLC

 are dismissed with prejudice, with each party to bear their own

 attorney’s fees and costs.       Finding no just cause for delay, the

 Clerk   shall   enter   judgment    accordingly    and   terminate    these

 defendants on the docket.

       DONE and ORDERED at Fort Myers, Florida, this          1st     day of

 March, 2021.




 Copies:
 Counsel of Record




                                    - 2 -
